Citation Nr: 0606651	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  02-18 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel




INTRODUCTION

The veteran served on active duty from August 1983 to January 
1987.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2002 rating decision of the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).

This claim was denied by the Board in a decision dated in 
August 2004.  The veteran appealed to the United States Court 
of Appeals for Veteran's Claims (the Court).  Pursuant to a 
Joint Motion for Remand, this case was remanded to the Board 
by Court Order dated in March 2005.  


REMAND

Following the Court Order vacating the prior decision by the 
Board, the veteran's representative has submitted a medical 
statement from Pedro J. Cruz Martinez, MD who advances his 
opinion concerning the onset of the veteran's psychiatric 
disorder.  The representative also pointed out that the 
veteran has been receiving treatment at the VA Medical Center 
(VAMC) in San Juan, Puerto Rico since the time of the last 
Board decision and it was specifically requested that such 
records be obtained prior to further appellate consideration.  
The most recent VA treatment records in the claims folder are 
from February 2002.  The veteran has also been granted Social 
Security disability benefits.  The RO must contact the VAMC 
in San Juan and obtain all treatment records and records of 
hospitalization dated from February 2002 to the present.  The 
RO should also contact the Social Security Administration 
(SSA) and obtain all medical records related to the veteran's 
claim for Social Security disability benefits, as well as 
copies of all adjudications.  Decisions of the Board must be 
based on all of the evidence that is known to be available.  
38 U.S.C.A. § 5103(A) (West 2002).  The duty to assist 
particularly applies to relevant evidence known to be in the 
possession of the Federal Government, such as VA or Social 
Security records.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Counts v. Brown, 6 Vet. App. 473 (1994).

Because there is additional medical evidence to obtain and 
the RO has not had the opportunity to review the statement 
submitted by Dr. Martinez, this case is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington DC for 
the following action:

1.  The RO should contact the VAMC in San 
Juan, Puerto Rico, obtain all treatment 
records and hospitalization records for 
the veteran dated from February 2002 to 
the present.  If no such records are 
available, the RO should obtain written 
confirmation of that fact.

2.  The RO should contact the Social 
Security Administration and obtain all 
records related too the veteran's claim 
for disability benefits, including all 
medical records and all adjudications.

3.  Following the above, the RO should 
readjudicate the veteran's claim, to 
include specifically considering all 
evidence made part of the record since the 
RO last issued a supplemental statement of 
the case.  If any benefit sought on appeal 
remain denied, the appellant and his 
representative should be provided a 
supplemental statement of the case that 
contains a summary of the evidence and 
applicable laws and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



_________________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


